DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-6, filed July 30, 2021, which are pending in this application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” and “114” has been used to designate both shoulder sections and outer fabric (para. 0019).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "108" and "107" (para. 0019) have both been used to designate snaps.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiser (US 4434511) in view of Kumar (US 6272685).
Regarding claim 1, Weiser discloses a garment (10) comprising: a right shoulder strap (combination of 18/34, considered a shoulder strap inasmuch as Applicant’s shoulder straps can be considered strap, see for example, Fig. 3B where the “shoulder strap”  being referred to is the portion of the garment 112 or 114 comprising 102a or 106a which is simply the front portion of the garment between the flap 110 and the arm opening and the rear panel shoulder portion, and 18/34 of Weiser is also the front portion of the garment between the flap 14 and the arm opening at 26 and the rear shoulder portion); a chest flap (14); a first right-side fastener (28) comprising a first right-strap portion (28 on 18 as shown in Fig. 3) attached to the right shoulder strap (see Fig. 3) and a first right-flap portion (28 on 14 as seen in Fig. 3) attached to the chest flap (see Fig. 3); wherein the first right-side fastener is configured to selectively fasten the chest flap to the right shoulder strap (as can be understood from Figs. 1-3); and wherein the chest flap is configured to fold away from the right shoulder strap (as shown in Fig. 3).
Weiser does not expressly disclose a left shoulder strap; and a first left-side fastener comprising a first left-strap portion attached to the left shoulder strap and a first left-flap portion attached to the chest flap; wherein the first left-side fastener is configured to selectively fasten the chest flap to the left shoulder strap; and  wherein the chest flap is configured to fold away from the right shoulder strap and the left shoulder strap when not fastened to the right shoulder strap and the left shoulder strap.
Kumar teaches a garment with a flap (32) for revealing the chest portion of the body comprising a left shoulder strap (part of front portion 16 between the flap and the arm opening including 27); and a first left-side fastener (41) comprising a first left-strap portion attached to the left shoulder strap (portion of snap on 27, see col. 4, lines 12-31) and a first left-flap portion attached to the chest flap (portion of snap on 36, see col. 4, lines 12-31); wherein the first left-side fastener is configured to selectively fasten the chest flap to the left shoulder strap (as can be understood from Fig. 2); and wherein the left shoulder strap when not fastened to the right shoulder strap and the left shoulder strap (as seen in Fig. 2).
Weiser and Kumar teach analogous inventions in the field of garments with fold down flaps in the chest area.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the structure of the right side of the garment of Weiser on the left side of the garment as taught by Kumar in order to allow a patient to be examined on either the right or left side of the chest while keeping the other side covered “without the patient having to embarrassingly expose oneself” (see col. 3, lines 5-10 of Kumar) any more than necessary and “for allowing the patient to be examined while being appropriately covered” (col. 2, lines 57-59 of Kumar).
Regarding claim 2, the modified garment of Weiser discloses further comprising:(a) a second right-side fastener (29) comprising a second right-strap portion (portion of 29 on 18/34, see Fig. 3) attached to the right shoulder strap (see Fig. 3) and a second right-flap portion (portion of 29 on flap 14, see Fig. 3) attached to the chest flap (14) (see Fig. 3); and (b) a second left-side fastener comprising a second left-strap portion attached to the left shoulder strap and a second left-flap portion attached to the chest flap (as Weiser has been modified to duplicate the structure, there would also be the same fastening arrangement on the left side).
Regarding claim 6, the modified garment of Weiser discloses wherein:(a) the first right-side fastener comprises hook-and- loop fasteners (as 28 is discloses as hook and loop); and (b) the first left-side fastener comprises hook-and- loop fasteners (as Weiser has been modified to duplicate the structure, there would also be the same fastening arrangement on the left side).

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Weiser and Kumar as applied to claims 1-2 above, and further in view of Piraka (US 7181773).
Regarding claim 3, the modified garment of Weiser discloses all the limitations of claim 1 above, but does not expressly disclose wherein the first right-side fastener is a zipper and the first left-side fastener is a zipper.
Piraka teaches a garment with a flap (14) for revealing the chest portion of the body wherein the first right-side fastener is a zipper and the first left-side fastener is a zipper (see col. 3, lines 21-25).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the first fasteners/releasable attachment mechanisms of the garment of Weiser with the fastener/releasable attachment mechanism, as taught by Piraka, as a simple substitution of one well known construction arrangement for another in order to yield the predictable result of securely  and releasably attaching the shoulder strap to the flap.  Further, substituting a zipper for the fasteners attachment mechanism would have been obvious as a zipper would be more durable during laundering as the loop portion of hook and loop is prone to attracting lint and other detritus and over time no longer provides a secure attachment.
Regarding claim 4, the modified garment of Weiser discloses all the limitations of claims 1-2 above, but does not expressly disclose wherein the second right-side fastener is a snap and the second left-side fastener is a snap.
Piraka teaches a garment with a flap (14) for revealing the chest portion of the body wherein the first right-side fastener is a snap (20) and the first left-side fastener is a snap (20) (see col. 3, lines 21-25).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the second fasteners/releasable attachment mechanisms of the garment of Weiser with the fastener/releasable attachment mechanism, as taught by Pikara, as a simple substitution of one well known construction arrangement for another in order to yield the predictable result of securely and releasably attaching the shoulder strap to the flap.  Further, substituting snaps for the fasteners attachment mechanism would have been obvious as a snap would be more durable during laundering as the loop portion of hook and loop is prone to attracting lint and other detritus and over time no longer provides a secure attachment.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Weiser and Kumar as applied to claims 1-2 above, and further in view of Hopkins (US 2019/0059472).
Regarding claim 5, the modified garment of Weiser discloses all the limitations of claims 1-2 above, but does not expressly disclose wherein:(a) the first right-side fastener is a zipper and the first left-side fastener is a zipper; and (b) the second right-side fastener is a snap and the second left-side fastener is a snap.
Hopkins teaches a garment with a flap for revealing the chest portion of the body wherein :(a) the first right-side fastener is a zipper and the first left-side fastener is a zipper; and (b) the second right-side fastener is a snap and the second left-side fastener is a snap (as a combination of sippers and snaps can be used to close the openings 120 and 121, see para. 0022).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the first and second fasteners/releasable attachment mechanisms of the garment of Weiser with the fastener/releasable attachment mechanism, as taught by Hopkins, as a simple substitution of one well known construction arrangement for another in order to yield the predictable result of securely and releasably attaching the shoulder strap to the flap.  Further, substituting zippers and snaps for the fasteners attachment mechanism would have been obvious as zippers and snaps would be more durable during laundering as the loop portion of hook and loop is prone to attracting lint and other detritus and over time no longer provides a secure attachment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are garments with flap portions for revealing the chest of the wearer.  For example, Zoellner (US 7081034) and Vera (US 6282719) shows a garment with flaps releasably connected to straps; Keller (US 2562669) shows a garment with a flap releasably connected to a strap and releasably connected to a side panel with a zipper; and Feodoroff (US 2007/0245450) shows a garment with lowerable flap panels that extend across the shoulder and down the front of the garment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732